Case 2:18-cv-00656-RAJ-DEM Document 49 Filed 07/18/19 Page 1 of 4 PageID# 392



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


    Trans-Radial Solutions, LLC
                                   Plaintiff,

               v.
                                                           Case No. 2:18-cv-00656-RGD-RJK
    Burlington Medical, LLC, Mr. John Williams,
    Fox Three Partners, LLC, and Phillips Safety
    Products, Inc.
                                  Defendants.



    DEFENDANTS BURLINGTON MEDICAL, LLC & PHILLIPS SAFETY PRODUCTS,
           INC.’s OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL

          Defendants Burlington Medical, LLC (“Burlington”) and Phillips Safety Products, Inc.

(“Phillips”),1 oppose Plaintiff Trans-Radial Solutions, LLC’s (“Plaintiff” or “Trans-Radial”)

Motion to Compel (ECF No. 40) for the reasons set forth below.

                                          INTRODUCTION

          Plaintiff Trans-Radial initiated this action by filing a thirteen-count Complaint asserting a

hodge-podge of claims—including patent infringement, copyright infringement, federal and

common law unfair competition, passing off, tortious interference with prospective contractual

relations, conversion, and breach of fiduciary duty—against four Defendants. ECF No. 1 (Trans-

Radial Complaint). The Defendants then moved to dismiss Counts Four through Thirteen of the

Complaint for failure to state a claim. While the motion to dismiss was pending, the parties

agreed to get started on discovery regarding the three Counts not subject to the motion to


1
 Defendants Fox Three Partners, LLC and John Williams are not subject to Plaintiff’s Motion to
Compel because the parties agreed to initially conduct discovery only as to Counts One through
Three of the Complaint, which do not name Mr. Williams or Fox Three Partners, LLC.
Case 2:18-cv-00656-RAJ-DEM Document 49 Filed 07/18/19 Page 2 of 4 PageID# 393



dismiss—Count One (for patent infringement) and Counts Two and Three (for copyright

infringement). Counsel for Defendants Burlington and Phillips agreed to get started on discovery

while the Defendants’ Motion to Dismiss was still pending, and before any scheduling order was

in place or any Rule 26 conference was held, in the hopes that agreeing to start the discovery

process early would help the parties efficiently resolve this litigation.

       Those hopes were dashed when the Plaintiffs served over 200 separate repetitive and

burdensome discovery requests on Defendants Phillips and Burlington. Instead of limiting its

requests to Counts One through Three of the Complaint, and focusing initially on key

documents, the Plaintiff issued sweeping and repetitive requests for discovery, including 90

separate document requests to Burlington alone. See Ex. C to Memorandum in Support of

Motion to Compel (Dkt. No. 41-3) (Plaintiff’s Requests for Production to Burlington).

       Burlington’s Objections and Responses to Plaintiff’s Requests for Production have now

been served, but drafting them was unduly burdensome and swallowed up a great deal of time

that could have been more productively spent exchanging documents and useful information,

instead of drafting objections to 164 separate duplicative and over-broad document requests.

Undersigned counsel regrets as much as anyone that discovery is not moving more quickly, and

acknowledges that her own unexpected scheduling problems in June did not help, but much time

would have been saved—and much more actual information exchanged—if counsel for the

Plaintiff had been willing to cooperate with counsel for the Defendants instead of jumping to file

a motion to compel.

                                           ARGUMENT

       Plaintiff asks the Court to deem the Defendants objections are waived and find that all of

Plaintiff’s requests for admission are admitted because counsel for the Defendants was unable to



                                                  2
Case 2:18-cv-00656-RAJ-DEM Document 49 Filed 07/18/19 Page 3 of 4 PageID# 394



meet the deadline the Plaintiff demanded. See Memorandum in support of Motion to Compel

(ECF No. 41) at pp. 3-4. Plaintiff also asks that it be awarded its fees and costs pursuant to Rule

37(a)(5) of the Federal Rules of Civil Procedure. Id. at 6. None of those penalties is necessary or

needed here.

       Local Rule 26(E) requires counsel to “confer to decrease, in every way possible the filing

of unnecessary discovery motions.” E.D. Va. Local Rule 26(E). That is not the approach the

Plaintiff has taken, however, as their own correspondence shows. See, e.g., Ex. G to

Memorandum in support of Motion to Compel (ECF No. 41-7) at pp. 3-6 (June 20, 2019 email

exchange with counsel for Plaintiff Trans-Radial). Local Rule 26(G) also forbids “the

presentation to another party or non-party of unnecessary discovery requests of any kind,” which

the Defendants respectfully submit occurred here.

                                         CONCLUSION

       For the foregoing reasons, this Court should deny Trans-Radial’s motion to compel

discovery, and further deny all relief requested by Trans-Radial with respect to its motion.




                                                      Respectfully submitted,

                                                      /s/ Rebecca S. LeGrand
                                                      Rebecca S. LeGrand (VSB No. 89859)
                                                      LEGRAND LAW PLLC
                                                      1775 Eye Street NW, Suite 1150
                                                      Washington, DC 20006
                                                      Tel: (202) 587-5725
                                                      rebecca@legrandpllc.com

                                                      Counsel for Defendants




                                                 3
Case 2:18-cv-00656-RAJ-DEM Document 49 Filed 07/18/19 Page 4 of 4 PageID# 395



                                CERTIFICATE OF SERVICE

       I certify that on July 17, 2019, a copy of the foregoing was served by electronically filing

a copy with the clerk of the court using the ECF filing system which automatically notifies all

registered counsel of record.


                                                     /s/ Rebecca S. LeGrand
                                                     Rebecca S. LeGrand (VSB No. 89859)
                                                     LEGRAND LAW PLLC
                                                     1775 Eye Street NW, Suite 1150
                                                     Washington, DC 20006
                                                     Tel: (202) 587-5725
                                                     rebecca@legrandpllc.com

                                                     Counsel for Defendants




                                                4
